DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to form Liquid Dispenser comprising a composition of elements structurally related as set forth in claim(s) 16, , 33, 35.  Specifically, the prior art fails to teach “a deformable effector element disposed to bear on said actuation handle and said base, said deformable effector element deforming when said actuation handle is pressed downwardly in the actuation direction, said valve flap being attached to said deformable effector element at an attachment area, said valve flap and said attachment area being configured and disposed such that deformation of said deformable effector element acts on said valve flap to lower the threshold positive pressure by at least 10% in the actuated end position of said actuation handle as compared to the non-actuated end position of said actuation handle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754